


Exhibit 10.8

 

INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

2

 

 

 

1.01

Definitions

2

 

 

 

ARTICLE II Licenses

6

 

 

 

2.01

License Grant to Elanco

6

 

 

 

2.02

Obligations

7

 

 

 

2.03

Sublicenses

8

 

 

 

2.04

Covenants of Elanco and Lilly

8

 

 

 

2.05

Retained Rights

8

 

 

 

2.06

Right of First Offer

9

 

 

 

ARTICLE III Representations and Warranties

10

 

 

 

3.01

Representations and Warranties

10

 

 

 

ARTICLE IV Patent Prosecution and Enforcement

10

 

 

 

4.01

Patent Separation

10

 

 

 

4.02

Prosecution and Maintenance of Patents

10

 

 

 

4.03

Enforcement

10

 

 

 

4.04

Invalidity Claims

11

 

 

 

4.05

Covenants of Lilly

11

 

 

 

4.06

Liability

11

 

 

 

4.07

Abandonment and Assignment Events

11

 

 

 

ARTICLE V Term and Termination

12

 

 

 

5.01

Term

12

 

 

 

5.02

Termination for Bankruptcy Event

12

 

 

 

5.03

Rights in Bankruptcy

12

 

 

 

5.04

Effects of Termination

12

 

 

 

5.05

Survival of Obligations

13

 

 

 

ARTICLE VI Confidential Information

13

 

 

 

6.01

Confidential License Information

13

 

 

 

6.02

Compelled Disclosure

13

 

 

 

ARTICLE VII Indemnification; Limitation of Liability

14

 

 

 

7.01

Indemnification

14

 

 

 

7.02

Procedures for Indemnification of Third Party Proceedings

14

 

 

 

7.03

Special, Indirect and other Losses

14

 

 

 

ARTICLE VIII Miscellaneous

14

 

--------------------------------------------------------------------------------


 

8.01

Counterparts; Entire Agreement; Conflicting Agreements

14

 

 

 

8.02

No Construction Against Drafter

15

 

 

 

8.03

Governing Law

15

 

 

 

8.04

Assignment

15

 

 

 

8.05

No Third Party Beneficiaries

15

 

 

 

8.06

Notices

16

 

 

 

8.07

Severability

16

 

 

 

8.08

Force Majeure

16

 

 

 

8.09

Headings

16

 

 

 

8.10

Waivers of Default

17

 

 

 

8.11

Specific Performance

17

 

 

 

8.12

Amendments

17

 

 

 

8.13

Interpretation

17

 

 

 

8.14

Dispute Resolution

17

 

 

 

8.15

Waiver of Jury Trial

18

 

 

 

8.16

Submission to Jurisdiction; Waivers

18

 

 

 

8.17

Further Action

18

 

3

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSE AGREEMENT

 

THIS INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSE AGREEMENT (this “Agreement”),
dated as of September 24, 2018 (the “Effective Date”), is entered into by and
among Eli Lilly and Company, a corporation organized under the laws of Indiana
(“Lilly”), on behalf of itself and the Lilly Subsidiaries; Elanco Animal Health
Incorporated, a corporation organized under the laws of Indiana (“Elanco”), on
behalf of itself and the Elanco Subsidiaries; and, solely for the purposes of
Section 8.01(d), Elanco US Inc., a corporation organized under the laws of
Delaware (“Elanco US”).

 

RECITALS

 

WHEREAS, Lilly and its Subsidiaries have been engaged in the Animal Health
Business;

 

WHEREAS, pursuant to that certain Master Separation Agreement by and between
Lilly and Elanco, dated on or about the date hereof (the “Separation
Agreement”), and the other Ancillary Agreements, Lilly has transferred the
Animal Health Business to the Company in contemplation of the Separation and
IPO;

 

WHEREAS, Lilly and Elanco US previously entered into that certain Technology
License Agreement, dated as of January 1, 2017 (the “Technology License
Agreement”), pursuant to which Lilly and Elanco US granted and received certain
licenses (or sublicenses, as applicable) under Intellectual Property Rights and
Technology and Contributed IP Assets (each as defined in the Technology License
Agreement), as applicable and, except as further described herein in
Section 8.01, the Parties and Elanco US now desire to wholly supersede and
replace the Technology License Agreement with the terms of this Agreement; and

 

WHEREAS, in order to provide for an orderly separation under the Separation
Agreement, Lilly and Elanco have agreed to enter into this Agreement and on the
terms set forth herein, Lilly and the Lilly Subsidiaries desire to grant Elanco
and the Elanco Subsidiaries, and Elanco and the Elanco Subsidiaries desire to
receive, certain licenses (or sublicenses, as applicable) under Intellectual
Property Rights and Technology that are (i) used or held for use in the Animal
Health Business as of the Effective Date (“Used in the Animal Health Business”),
or (ii) made or conceived in the course of certain joint research or development
programs of Lilly and Elanco, each as more particularly set forth in this
Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.01                        Definitions

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth for such terms in the Separation Agreement.  As used in this
Agreement the following terms shall have the following meanings.

 

“Abandoned”, with respect to a Licensed Patent, means that a Party, its
Subsidiaries or, as applicable, their licensees or sublicensees, has decided to
terminate or abandon all activities under or with respect to such Licensed
Patent. The Party referred to in the foregoing shall be referred to as the
“Abandoning Party”.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Animal Health Business” means the business of researching, developing,
manufacturing, marketing, selling and distributing (i) vaccines, treatments and
other veterinary products for farm, companion and aquatic animals and
(ii) parasite control products, in the case of each of (i) and (ii), under the
“Elanco” or “Elanco Animal Health” brand names. For the avoidance of doubt,
parasite control products do not include antimicrobial or antiviral products.

 

“Animal Health Field” means the business of researching, developing,
manufacturing, marketing, selling and distributing (i) vaccines, treatments and
other veterinary products for farm, companion and aquatic animals, or
(ii) parasite control products. For the avoidance of doubt, parasite control
products do not include antimicrobial or antiviral products.

 

“Assignable Patents” has the meaning set forth in Section 4.07(a).

 

“Assignment Agreement” means a written agreement between a Party or a Subsidiary
thereof and the other Party or Subsidiary thereof pursuant to which (i) such
first Party or such Subsidiary assigns particular Assignable Patents to such
other Party or Subsidiary, and (ii) such other Party or Subsidiary receives the
right to Prosecute and Maintain, enforce and defend such Assignable Patents at
its own expense.

 

“Assignment Event” has the meaning set forth in Section 4.07(a).

 

“Bankruptcy Code” has the meaning set forth in Section 5.03.

 

“Bankruptcy Event” means that a Party in question becomes insolvent, or
voluntary or involuntary Proceedings by or against such Party are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such Party, which Proceedings, if involuntary, shall not have been dismissed
within sixty (60) days after the date of filing, or such Party makes an
assignment for the benefit of its creditors, or substantially all of the assets
of such Party are seized or attached and not released within sixty (60) days
thereafter, or such Party ceases or threatens to cease to carry on business.

 

“Business Day” means a day other than a Saturday or Sunday or other day on which
commercial banks are authorized or obligated by Law to be closed in New York,
New York.

 

“Confidential License Information” means, with respect to a Party, all
confidential and proprietary information of such Party, its Subsidiaries or its
Representatives that is provided to the other Party, its Subsidiaries or its
Representatives pursuant to this Agreement; provided that Confidential License
Information shall not include information that (i) is or becomes part of the
public domain through no breach of this Agreement by the recipient Party, any of
its respective Subsidiaries or its Representatives,

 

2

--------------------------------------------------------------------------------


 

(ii) was independently developed following the Effective Date by employees or
agents of the recipient Party, any of its Subsidiaries or their respective
Representatives who have not accessed or otherwise received the applicable
Confidential License Information; provided that such independent development can
be demonstrated by competent, contemporaneous written records of the recipient
Party or any of its Subsidiaries, or (iii) becomes available to the recipient
Party or any of its Subsidiaries following the Effective Date on a
non-confidential basis from a Third Party who is not known by such Person to be
bound directly or indirectly by a confidentiality agreement or other
contractual, legal or fiduciary obligation of confidentiality to the disclosing
Party or any of its Subsidiaries.

 

“Controlled” means, with respect to specific Intellectual Property Rights and
Technology, that Lilly and/or a Lilly Subsidiary (i) has a license such that it
can grant a license or sublicense to such Intellectual Property Rights and
Technology as contemplated under this Agreement without violating the terms of
any then-existing agreement or other arrangement with, or the rights of, any
Third Party or (ii) owns such Intellectual Property Rights and Technology.

 

“Dispute Notice” has the meaning set forth in Section 8.14.

 

“Effective Date” means the date set forth in the Preamble.

 

“Elanco” has the meaning set forth in the Preamble.

 

“Elanco Field” means all fields of the Animal Health Business.

 

“Elanco Intellectual Property” has the meaning set forth in Section 2.06(b).

 

“Elanco Library Products” has the meaning set forth in Section 2.01(b).

 

“Elanco Offer” has the meaning set forth in Section 2.06(b).

 

“Elanco Offeror” has the meaning set forth in Section 2.06(b).

 

“Elanco Products” has the meaning set forth in Section 2.01(a).

 

“Elanco Subsidiary” means Elanco and its current and future Subsidiaries (but
excludes any Lilly Subsidiary).

 

“Elanco US” has the meaning set forth in the Preamble.

 

“Governmental Authority” means any U.S. federal, state or local or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization or any court, tribunal, or judicial or
arbitral body.

 

“Green Book” means the annual publication issued by the U.S. Food and Drug
Administration of approved animal drug products.

 

“Infringement” means actual, threatened or suspected infringement or
misappropriation.

 

“Intellectual Property Rights and Technology” means all (i)(A) patent
applications (along with all patents issuing thereon) and issued patents,
invention disclosures, certificates of invention and statutory invention
registrations, (B) all reissues, renewals, extensions, substitutions,
continuations, continuations-in-part, and divisions, all results of oppositions,
reexaminations, supplemental examinations, supplementary protection
certificates, and other review procedures (including ex parte reexamination,
inter partes review, and post grant review) with respect to (A), and (C) rights
to claim priority with respect to (A) and (B), in each case whether domestic or
foreign (“Patents”); (ii) Know-How; (iii) works

 

3

--------------------------------------------------------------------------------


 

of authorship, copyrights, database and design rights, mask work rights, whether
or not registered, published or unpublished, and registrations and applications
therefor along with all reversions, renewals and extensions thereof;
(iv) software, data and databases (“Software”); and (v) all rights in and to all
income, royalties, damages and payments previously, now or hereafter due or
payable with respect to the foregoing (i) through (iv), all claims, causes of
action, rights of recovery and rights of set-off of any kind again any Person
(whether in law or in equity) with respect to the foregoing (i) through (iv),
and the right to sue, counterclaim, and recover for past, present and future
Infringement against any Person with respect to the foregoing (i) through (iv).
For the avoidance of doubt, for the purposes of this Agreement, Intellectual
Property Rights and Technology excludes trademarks, service marks, trade names,
certification marks, service names, industrial designs, brand names, brand
marks, trade dress rights, identifying symbols, logos, emblems, and signs or
insignia, and any applications for the foregoing and Internet domain names.

 

“Invalidity Claim” has the meaning set forth in Section 4.04.

 

“Know-How” means all existing and available technical information,
know-how,data, reports including inventions (whether patentable or not), Patent
disclosures, discoveries, trade secrets, specifications, instructions, processes
and formulae, including all biological, chemical, pharmacological, biochemical,
toxicological, pharmaceutical, physical, safety, quality control, preclinical
and clinical data (which includes anonymized data as it relates to individuals).

 

“Law” means any United States or non-United States federal, national,
international, multinational, supranational, state, provincial, local or similar
law (including common law and privacy and data protection laws), statute,
ordinance, regulation, rule, code, order, treaty (including any income tax
treaty), license, permit, authorization, registration, approval, consent,
decree, injunction, judgment, notice of liability, request for information,
binding judicial or administrative interpretation or other requirement or
rule of law or legal process, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority or any rule or
requirement of any national securities exchange.

 

“LBC Technology” means Lilly San Diego technology relating to licensed
antibodies and biopeptides, including the supply of lead molecules and top
variants in an appropriate vector that allows for manipulation and expression. 
Notwithstanding the foregoing, LBC Technology specifically excludes technology
relating to engineering vectors and methods of using engineering vectors,
caninization and methods of using caninization, and engineered cell lines and
methods of engineering cell lines.

 

“Licensed IP and Technology” means all Intellectual Property Rights and
Technology (including LBC Technology) to the extent Controlled by Lilly and/or a
Lilly Subsidiary and Used in the Animal Health Business as set forth in Annex 1.

 

“Licensed Patents” means Patents included in the Licensed IP and Technology.

 

“Lilly” has the meaning set forth in the Preamble.

 

“Lilly-Owned Animal Health Patents” has the meaning set forth in Section 4.01.

 

“Lilly Field” means all fields of use excluding the Elanco Field.

 

“Lilly Indemnitees” has the meaning set forth in Section 7.01.

 

“Lilly Intellectual Property” has the meaning set forth in Section 2.06(a).

 

4

--------------------------------------------------------------------------------


 

“Lilly Offer” has the meaning set forth in Section 2.06(a).

 

“Lilly Offeror” has the meaning set forth in Section 2.06(a).

 

“Lilly Subsidiary” means Lilly and its current and future Subsidiaries (but
excludes any Elanco Subsidiary).

 

“Losses” means any and all damages, losses, deficiencies, Liabilities,
penalties, judgments, settlements, payments, fines, charges, interest, costs and
expenses, whether or not resulting from third party claims, including the costs
and expenses of any and all Proceedings and demands, assessments, judgments,
settlements and compromises relating thereto and the costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights hereunder.

 

“Marketing Authorizations” means marketing authorizations issued, or
applications for marketing authorizations, with respect to any products and all
supplements, amendments and revisions thereto.

 

“Orange Book” means the annual publication issued by the U.S. Food and Drug
Administration of approved drug products.

 

“Party” means Lilly and Elanco individually, and “Parties” means Lilly and
Elanco collectively.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Proceedings” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Authority.

 

“Prosecution and Maintenance” (including variations such as Prosecute and
Maintain) means, with respect to a Patent, preparing, filing and doing all other
lawfully permitted acts to initiate an application for and further the
pre-grant/pre-issuance prosecution and post-grant/post-issuance prosecution and
maintenance of such Patent, and making decisions and taking actions with respect
to (i) Patent term extensions (including filing for any supplementary protection
certificates and any other extensions that are available) for such Patent,
(ii) any regulatory listing (e.g., Orange Book or Green Book in the United
States) for such Patent and (iii) inclusion or exclusion of such Patent from the
competence of the European Unified Patent Court.

 

“Purpose” has the meaning set forth in Section 6.01.

 

“Regulatory Approvals” means the approval, registration, license or
authorization of a Governmental Authority necessary for the manufacturing,
distribution, use, promotion and sale of a pharmaceutical or biological product
for one or more indications in a country or other regulatory jurisdiction,
including approval of Biologics License Applications (as defined by applicable
Law) in the United States and Marketing Authorizations in the European Union or
other European countries, in each case with respect to Elanco Products covered
by one or more of the Licensed Patents.

 

“Representatives” means, when used with respect to any Person, such Person’s
directors, officers, employees, agents, accountants, attorneys, consultants and
other advisors and representatives.

 

“Separation Agreement” has the meaning set forth in the Recitals.

 

“Sublicensed IP and Technology” means Licensed IP and Technology licensed to
Lilly and/or a Lilly Subsidiary pursuant to any license agreement.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” means, when used with respect to any Person, (i) a corporation in
which such Person and/or one or more Subsidiaries of such Person, directly or
indirectly, owns Stock having a majority of the total voting power in the
election of directors of all outstanding shares of all classes and series of
Stock of such corporation entitled generally to vote in such election; and
(ii) any other Person (other than a corporation) in which such Person and/or one
or more Subsidiaries of such Person, directly or indirectly, has (A) a majority
ownership interest or (B) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

 

“Technology License Agreement” has the meaning set forth in the Recitals.

 

“Territory” means worldwide.

 

“Third Party” means any Person other than Lilly, Elanco and their respective
Subsidiaries.

 

“Third Party Proceeding” means any claim or the commencement by a Third Party of
any Proceeding.

 

“Used in the Animal Health Business” has the meaning set forth in the Recitals.

 

ARTICLE II

 

LICENSES

 

2.01                        License Grant to Elanco

 

(a)                                 Subject to the terms and conditions of this
Agreement, Lilly and the Lilly Subsidiaries hereby grant to Elanco and the
Elanco Subsidiaries an exclusive, irrevocable and perpetual (subject to
ARTICLE V), non-transferable (except pursuant to Section 8.04) license, with the
right to sublicense in accordance with Section 2.03, to research, develop, use,
manufacture, have manufactured, sell, have sold, import, export or otherwise
commercialize or exploit products and services in the Elanco Field that embody
or utilize the Licensed IP and Technology (the “Elanco Products”) in the
Territory.

 

(b)                                 Subject to the terms and conditions of this
Agreement, Lilly and the Lilly Subsidiaries further hereby grant to Elanco and
the Elanco Subsidiaries a non-exclusive, revocable, non-transferable (except
pursuant to Section 8.04) and non-sublicensable license, to screen Lilly
compound libraries to discover research, develop, use, manufacture, have
manufactured, sell, have sold, import, export or otherwise commercialize or
exploit products and services in the Elanco Field that embody or utilize the
Licensed IP and Technology (the “Elanco Library Products”) in the Territory. 
Notwithstanding the foregoing, Elanco shall only screen Lilly compound libraries
for Elanco Library Products that:

 

(i)                                     have been terminated by Lilly or, solely
as determined by Lilly, are outside of any SARs of any lead compounds in any
active Lilly programs;

 

(ii)                                  are not Third Party compounds or
libraries; and

 

(iii)                               exist in the Lilly compound libraries as of
the Effective Date.

 

The license granted under this Section 2.01(b) shall expire on the second (2nd)
anniversary of the Effective Date, provided that Elanco may, at least thirty
(30) calendar days prior to the end of such license period,

 

6

--------------------------------------------------------------------------------

 

request a one (1) year extension of such two (2) year license period (for a
maximum of three (3) additional one (1) year periods, each to be requested at
least thirty (30) calendar days prior to the end of the then-current license
period), with approval of each such request being in Lilly’s sole discretion.
For the avoidance of doubt, the license granted under this Section 2.01(b) shall
not extend beyond the fifth (5th) anniversary of the Effective Date.

 

(c)                                  The licenses granted to an Elanco
Subsidiary pursuant to this Section 2.01 shall terminate automatically if such
Elanco Subsidiary ceases (i) to be a Subsidiary of Elanco or (ii) to engage in
the Animal Health Business.

 

(d)                                 Elanco shall remain responsible to Lilly for
the performance of the Elanco Subsidiaries’ obligations and for all acts or
omissions of the Elanco Subsidiaries as if they were acts or omissions of
Elanco.

 

(e)                                  Elanco shall have no rights to any
improvements to the Licensed IP and Technology that are made by Lilly or any
Lilly Subsidiary after the Effective Date without Lilly’s express prior written
consent.  If Elanco or any Elanco Subsidiary makes any improvements to the
Licensed IP and Technology, such improvements shall be owned by Elanco or such
Elanco Subsidiary; provided, however, that Elanco and the Elanco Subsidiaries
hereby grant to Lilly and the Lilly Subsidiaries a non-exclusive, perpetual
license to research, develop, use, manufacture, have manufactured, sell, have
sold, import, export or otherwise commercialize or exploit products or services
that embody or utilize any such improvements in the Lilly Field and anywhere in
the Territory.

 

(f)                                   Elanco and the Elanco Subsidiaries shall
only use Licensed IP and Technology at locations owned or controlled by Elanco
or Elanco Subsidiaries.

 

(g)                                  The Parties agree that in addition to the
Licensed IP and Technology being licensed to Elanco, Lilly and Elanco will make
appropriate personnel reasonably available to consult, provide best practice
tips, answer questions, and provide advice for one (1) year following the
Effective Date.  In the event that Elanco requests any of the foregoing from
Lilly, Lilly shall provide such assistance in a manner that Lilly deems
reasonable.

 

2.02                        Obligations

 

(a)                                 Notwithstanding anything to the contrary
herein, Elanco acknowledges and agrees, on behalf of itself and the Elanco
Subsidiaries, that certain of the rights and licenses granted to Elanco and the
Elanco Subsidiaries under this Agreement include rights and licenses with
respect to Sublicensed IP and Technology and such rights and licenses shall be
subject in all respects to all of the terms, conditions and limitations
(including all field, sublicensing and term limitations) of each applicable
license agreement to the extent disclosed to Elanco and the Elanco Subsidiaries.
Unless Elanco provides written notice to Lilly that it desires to terminate a
license to particular Sublicensed IP and Technology (in which case Elanco and
the Elanco Subsidiaries shall have no further rights hereunder with respect to
such Sublicensed IP and Technology) and until such termination takes effect,
Elanco and the Elanco Subsidiaries shall comply with, perform, and, with respect
to financial obligations, pay when due, all covenants, agreements, obligations,
restrictions or other requirements of or under such license agreements to the
extent applicable to or arising as a result of Elanco’s and the Elanco
Subsidiaries’ exercise of the licenses granted to them under this Agreement, as
if they were Lilly or the relevant Lilly Subsidiary (as applicable). For the
avoidance of doubt, Elanco’s and the Elanco Subsidiaries’ rights to any
Sublicensed IP and Technology shall automatically terminate upon the termination
or expiration of the applicable license agreement under which such rights were
granted.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, if any Intellectual Property Rights and Technology are Used in
the Animal Health Business and would be considered Controlled by Lilly and/or a
Lilly Subsidiary if an authorization, approval, consent or waiver were obtained
from a Governmental Authority or Third Party, each of Lilly and the Lilly
Subsidiaries and Elanco and the Elanco Subsidiaries shall use their respective
reasonable efforts to (i) obtain promptly such authorization, approval, consent
or waiver, which may include delivery of any notice, or (ii) if such
authorization, approval, consent or waiver cannot be obtained, cooperate with
each other and take such actions that may be required to obtain for Elanco and
the Elanco Subsidiaries the

 

7

--------------------------------------------------------------------------------


 

benefit of such Intellectual Property Rights and Technology as if they were
included in the Licensed IP and Technology.  If any such Governmental Authority
or Third Party authorization, approval, consent or waiver referenced in
Section 2.02(b) is obtained after the Effective Date, the relevant Intellectual
Property Rights and Technology will be automatically licensed to Elanco and the
Elanco Subsidiaries hereunder, as Licensed IP and Technology.

 

(c)                                  Elanco and the Elanco Subsidiaries agree to
provide Lilly with any Know-How generated by Elanco or any Elanco Subsidiaries
under this Agreement in quarterly reports (or as otherwise agreed upon by the
Parties).  Elanco and the Elanco Subsidiaries shall retain all rights in, to and
under such Know-How; provided, however, that Elanco and the Elanco Subsidiaries
hereby grant to Lilly and the Lilly Subsidiaries a non-exclusive, perpetual
license to research, develop, use, manufacture, have manufactured, sell, have
sold, import, export or otherwise commercialize or exploit products or services
that embody or utilize any such Know-How in the Lilly Field and anywhere in the
Territory.

 

2.03                        Sublicenses

 

(a)                                 Elanco and the Elanco Subsidiaries shall not
have the right to grant sublicenses under the licenses granted to them under
this Agreement, except, subject to the terms and conditions of this Agreement,
to any Third Party that provides any products or performs any services for
Elanco or an Elanco Subsidiary, in each case solely for the purpose of enabling
such Third Party to provide such products to or perform such services on behalf
of Elanco or such Elanco Subsidiary.

 

(b)                                 Each such Third Party sublicensee shall be
subject to a written agreement with terms and conditions that are consistent
with, and no less protective of Lilly and the Lilly Subsidiaries than, the terms
and conditions hereunder. Elanco shall undertake, and shall cause the Elanco
Subsidiaries to undertake, to enforce the provisions of any such sublicense and
shall remain responsible to Lilly for the performance of its and the Elanco
Subsidiaries’ Third Party sublicensees’s obligations and for all acts or
omissions of its and their Third Party sublicensees as if they were acts or
omissions of Elanco.

 

(c)                                  Any sublicenses granted by Elanco in
accordance with this Section 2.03 shall automatically terminate on the
termination of this Agreement. Any sublicenses granted by an Elanco Subsidiary
in accordance with this Section 2.03 shall automatically terminate on the
earlier of (i) the termination of this Agreement in whole or (ii) the
termination of the license to the applicable Elanco Subsidiary that granted the
sublicense.

 

2.04                        Covenants of Elanco and Lilly

 

Elanco covenants and agrees that Elanco will not, and will cause and require the
Elanco Subsidiaries and Third Party sublicensees hereunder not to, file for any
supplemental protection certificates, Patent term extensions or any other form
of protection based on a Patent (such as Green Book or Orange Book listings) in
any jurisdiction based on any of the Licensed Patents, without Lilly’s prior
written consent (not to be unreasonably withheld).

 

2.05                        Retained Rights

 

Any rights under Intellectual Property Rights and Technology not expressly
granted to the other Party under the provisions of this Agreement shall be
retained by the Party owning such Intellectual Property Rights and Technology,
and neither Party grants to the other Party any right or license in any
Intellectual Property Rights and Technology of such Party, whether by
implication, estoppel or otherwise, except as expressly provided herein. For the
avoidance of doubt and notwithstanding anything to the contrary herein,

 

8

--------------------------------------------------------------------------------


 

(a)                                 Lilly and the Lilly Subsidiaries retain all
rights under Licensed IP and Technology to research, develop, use, manufacture,
have manufactured, sell, have sold, import, export or otherwise commercialize or
exploit any products or services (excluding Elanco Products) in the Territory in
the Lilly Field; and

 

(b)                                 Lilly, Lilly Subsidiaries and their
licensees and sublicensees shall have the unrestricted right to research,
develop, and/or use any Licensed IP and Technology in animals as deemed
necessary, in Lilly’s sole discretion, to research, develop, use, manufacture,
have manufactured, sell, have sold, import, export or otherwise commercialize or
exploit any products or services (excluding Elanco Products) in the Territory
within the Lilly Field.

 

2.06                        Right of First Offer

 

(a)                                 For a period of two (2) years after the
Effective Date, if Lilly or a Lilly Subsidiary receives a written offer from a
Third Party (the “Lilly Offeror”) that is mainly in the Animal Health Field
requesting any right or license to research, develop, use, manufacture, have
manufactured, sell, have sold, import, export or otherwise commercialize or
exploit products or services that embody or utilize any Intellectual Property
Rights and Technology owned by Lilly or a Lilly Subsidiary (the “Lilly
Intellectual Property”) anywhere in the Territory (a “Lilly Offer”), Lilly shall
provide Elanco with written notice of the existence thereof, identifying the
relevant Lilly Intellectual Property that is the subject of such Lilly Offer;
provided, however, that Lilly shall not be under any obligation to provide
Elanco with any notice as to whether such Lilly Offer is intended for
commercialization within the Lilly Field.  Elanco shall have the right to elect
to negotiate exclusively with Lilly (for a reasonable period of time to be
agreed by the Parties following Lilly’s receipt of such election) for the right
or license to research, develop, use, manufacture, have manufactured, sell, have
sold, import, export or otherwise commercialize or exploit products or services
that embody or utilize such Lilly Intellectual Property in the Animal Health
Field and anywhere in the Territory.

 

(b)                                 For a period of two (2) years after the
Effective Date, if Elanco or an Elanco Subsidiary receives a written offer from
a Third Party (the “Elanco Offeror”) requesting any right or license to
research, develop, use, manufacture, have manufactured, sell, have sold, import,
export or otherwise commercialize or exploit products or services that embody or
utilize any Intellectual Property Rights and Technology owned by Elanco or an
Elanco Subsidiary (the “Elanco Intellectual Property”) in the Lilly Field and
anywhere in the Territory (an “Elanco Offer”), Elanco shall provide Lilly with
written notice of the existence thereof, identifying the relevant Elanco
Intellectual Property that is the subject of such Elanco Offer.  Lilly shall
have the right to elect to negotiate exclusively with Elanco (for a reasonable
period of time to be agreed by the Parties following Elanco’s receipt of such
election) for the right or license to research, develop, use, manufacture, have
manufactured, sell, have sold, import, export or otherwise commercialize or
exploit products or services that embody or utilize such Elanco Intellectual
Property in the Lilly Field and anywhere in the Territory.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.01                        Representations and Warranties

 

Neither Party makes any representations nor grants any warranties, express or
implied, either in fact or by operation of law, by statute or otherwise related
to the Licensed IP and Technology, or the application, operation, ownership or
use thereof or otherwise, and each Party specifically disclaims any other
representations and warranties, whether written or oral, express, statutory or
implied, including any warranty of merchantability, fitness for a particular use
or purpose or non-infringement.

 

ARTICLE IV

 

PATENT PROSECUTION AND ENFORCEMENT

 

4.01                        Patent Separation

 

As it becomes relevant during the term of this Agreement, Lilly and Elanco shall
meet to endeavor in good faith to identify Licensed Patents that cover products
of Elanco and its Subsidiaries and do not cover products of Lilly and its
Subsidiaries (any such patents, “Lilly-Owned Animal Health Patents”).

 

4.02                        Prosecution and Maintenance of Patents

 

As between Lilly and Elanco and pursuant to Section 4.05, Lilly shall have the
sole and exclusive right to control, at its expense, the Prosecution and
Maintenance of all Licensed Patents other than Lilly-Owned Animal Health
Patents; provided, however, that, subject to Section 2.04,  Elanco shall have
the right to list Licensed Patents in the Green Book or Orange Book, as
applicable, in accordance with applicable Law.  As between Lilly and Elanco,
Elanco shall have the sole and exclusive right to control, at its expense, the
Prosecution and Maintenance of all Lilly-Owned Animal Health Patents, provided
that Elanco shall provide Lilly with copies of any filings with respect to
Lilly-Owned Animal Health Patents with sufficient time for Lilly to confirm that
such filing will not be detrimental to any products or Patents of Lilly or its
Subsidiaries and that such filing does not contain any confidential information
of Lilly or its Subsidiaries.

 

4.03                        Enforcement

 

Elanco shall promptly report in writing to Lilly any Infringement of any
Licensed Patents of which it becomes aware. Lilly will have the sole and
exclusive right to determine and pursue, at its expense, the appropriate course
of action with respect to, and retain any and all proceeds recovered with
respect to, any Infringement of Licensed Patents other than Lilly-Owned Animal
Health Patents, including the sole and exclusive right to settle or otherwise
resolve such Infringement on such terms as it determines in its sole discretion.
Elanco shall reasonably assist Lilly and its Subsidiaries in connection with
such course at Lilly’s reasonable cost and expense, including, if so requested
by Lilly and/or its Subsidiaries and to the extent required to maintain an
action, joining as a party to such action.  Lilly shall promptly report in
writing to Elanco any Infringement of any Lilly-Owned Animal Health Patents of
which it becomes aware. Elanco will have the sole and exclusive right to
determine and pursue, at its expense, the appropriate course of action with
respect to, and retain any and all proceeds recovered with respect to, any
Infringement of Lilly-Owned Animal Health Patents, including the sole and
exclusive right to settle or otherwise resolve such Infringement on such terms
as it determines, provided that no action taken by Elanco is detrimental in any
way to Lilly’s rights with respect to its products or other Patents.  Lilly
shall

 

10

--------------------------------------------------------------------------------


 

reasonably assist Elanco and its Subsidiaries in connection with such course at
Elanco’s reasonable cost and expense, including, if so requested by Elanco
and/or its Subsidiaries and to the extent required to maintain an action,
joining as a party to such action.

 

4.04                        Invalidity Claims

 

If a Third Party at any time asserts a claim that any Licensed Patent is
invalid, not patentable, or otherwise unenforceable (an “Invalidity Claim”),
Lilly shall have the right, but not the obligation, to control the response and
any related Proceedings, including settlement thereof, if any, to any such
Invalidity Claim, unless such Invalidity Claim involves a Lilly-Owned Animal
Health Patent, in which case the control shall be exercised by Elanco, provided
that in exercising such control Elanco may take no action that is detrimental in
any way to Lilly’s rights with respect to its products or other Patents.

 

4.05                        Covenants of Lilly

 

In connection with the Prosecution and Maintenance of all Licensed IP and
Technology subject to Section 4.01, any courses of action in connection with any
Infringement subject to Section 4.03, and any Invalidity Claims subject to
Section 4.04, Lilly will act in good faith with respect to the Elanco Field,
including by providing Elanco reasonable advance notice of any proposal to
narrow any claim within the Licensed Patents that may affect the Elanco Field,
and by incorporating all reasonable comments and directions from Elanco and
using reasonable efforts to perform such actions, in each case with respect to
the Elanco Field.  At Elanco’s reasonable written request, and no more than
twice per year, Lilly shall provide information and/or access to information
regarding the status of any Licensed IP and Technology that is reasonably
requested by Elanco in connection with any Prosecution and Maintenance subject
to Section 4.01.

 

4.06                        Liability

 

Neither Party, nor its Subsidiaries, nor its or their Representatives, shall be
liable to the other Party or any of its Subsidiaries or its or their
Representatives in respect of any good faith act, omission, default or neglect
of such Party, any of its Subsidiaries, or its or their Representatives,
successors or assigns in connection with Prosecution and Maintenance,
enforcement actions, and third-party Invalidity Claims that it performs
hereunder and that has not resulted from the bad faith of such Party or its
Subsidiaries or its or their Representatives, successors, or assigns. This
Agreement shall not obligate either Party to disclose to the other Party, or
Prosecute, Maintain, pay for, register, enforce, defend or otherwise manage any
Intellectual Property Rights and Technology, except as expressly set forth
herein.

 

4.07                        Abandonment and Assignment Events

 

(a)                                 The Abandoning Party will provide the other
Party written notice if any of the Licensed Patents will be Abandoned by such
Abandoning Party and, if Lilly is the Abandoning Party, such Abandonment will
constitute an “Assignment Event”, and such corresponding Licensed Patents, will
constitute “Assignable Patents”.

 

(b)                                 Following receipt of notice of any
Assignment Event, Elanco shall have the right to request, by written notice
delivered to the Abandoning Party, that the applicable Assignable Patents be
assigned to Elanco or an Elanco Subsidiary.  If Elanco so requests, the Parties
shall execute an Assignment Agreement with respect to the Assignable Patents.

 

(c)                                  Following any assignment to Elanco or an
Elanco Subsidiary of any Assignable Patents, such Assignable Patents shall no
longer constitute Licensed IP and Technology pursuant to this

 

11

--------------------------------------------------------------------------------


 

Agreement, but Elanco covenants that neither it nor any Elanco Subsidiary shall
thereafter sue Lilly, a Lilly Subsidiary, any Representative of Lilly or a Lilly
Subsidiary, any sublicensee of Lilly or a Lilly Subsidiary, or any direct or
indirect customer or supplier of any such entity (in its capacity as such) for
researching, developing, using, manufacturing, having manufactured, selling,
having sold, importing, exporting or otherwise commercializing or exploiting
products and services in the Lilly Field that embody or utilize any such
Assignable Patent in the Territory.

 

(d)                                 Following any such notice by Elanco or an
Elanco Party of its intention to Abandon any of the Licensed Patents, such
Licensed Patents shall thereafter no longer constitute Licensed IP and
Technology Pursuant to this Agreement, but Lilly covenants that neither it nor
any Lilly Subsidiary shall thereafter sue Elanco, an Elanco Subsidiary, any
Representative of Elanco or an Elanco Subsidiary, any sublicensee of Elanco or
an Elanco Subsidiary, or any direct or indirect customer or supplier of any such
entity (in its capacity as such) for researching, developing, using,
manufacturing, having manufactured, selling, having sold, importing, exporting
or otherwise commercializing or exploiting products and services in the Animal
Health Field that embody or utilize any such patent in the Territory

 

ARTICLE V

 

TERM AND TERMINATION

 

5.01                        Term

 

This Agreement shall commence on the Effective Date and shall continue until
terminated as specifically provided in this ARTICLE V.

 

5.02                        Termination for Bankruptcy Event

 

This Agreement shall automatically terminate as a whole, with no further action
required by either Party, if either Party becomes the subject of a Bankruptcy
Event.

 

5.03                        Rights in Bankruptcy

 

The licenses granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11, US Code
(the “Bankruptcy Code”) or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. The Parties agree that during the term
of this Agreement, the licensee of rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Bankruptcy Code,
subject to the continued performance of its obligations under this Agreement.

 

5.04                        Effects of Termination

 

(a)                                 Upon any termination of this Agreement, each
Party shall return to the other Party all documents and other material received
from the other Party or any Subsidiaries or Representatives of the other Party
or its Subsidiaries relating to this Agreement (including copies of any
Confidential License Information). All such documents and other material shall
be treated in accordance with the terms of ARTICLE VI which shall remain in full
force and effect notwithstanding the termination of this Agreement and any other
provision hereof to the contrary.

 

(b)                                 Nothing in this Section 5.04 shall be deemed
to release either Party from any liability for any breach by such Party of the
terms and provisions of this Agreement prior to termination thereof.

 

12

--------------------------------------------------------------------------------


 

Termination is not intended to be an exclusive remedy and is without prejudice
to any other rights and remedies of the Parties under this Agreement at law or
in equity.

 

5.05                        Survival of Obligations

 

Sections 1.01, 2.02, 2.04, 2.05, 4.02 through 4.06, 5.04, and 5.05 and
ARTICLE III, ARTICLE VI, ARTICLE VII and ARTICLE VIII and any definitions used
in any such Sections and Articles shall survive the termination of this
Agreement in accordance with its terms.

 

ARTICLE VI

 

CONFIDENTIAL INFORMATION

 

6.01                        Confidential License Information

 

Each Party shall, and shall cause its Subsidiaries and its and their
Representatives not to use or permit the use of, any Confidential License
Information of the other Party, except in furtherance of the exercise of such
Party’s rights and the performance of such Party’s obligations under this
Agreement (the “Purpose”). Each Party further agrees that it shall hold
Confidential License Information of the other Party in strict confidence, and
shall not disclose, nor permit the disclosure of such Confidential License
Information to any Person other than in connection with the Purpose to those
Subsidiaries, Representatives, and Third Parties (and in the case of Elanco,
such Third Parties described in Section 2.03) who, in each case with respect to
Confidential License Information, are bound by written obligations of
confidentiality and non-use at least as restrictive in scope as those set forth
in this ARTICLE VI prior to any such disclosure. Without limiting the foregoing,
if, at the time Lilly discloses any Know-How to Elanco, Lilly also advises
Elanco of any proposed patent filings or other measures to be taken to protect
the intellectual property rights in or to any products or services in the Lilly
Field, then Elanco shall not disclose any such Know-How to any Person or
Governmental Authority without Lilly’s express written consent until Lilly
advises Elanco that it has made such filings or taken such other measures.  For
the avoidance of doubt, each Party shall be responsible for any breach of the
terms of this ARTICLE VI applicable to such Party’s Subsidiaries, its and their
Representatives, and Third Parties to which such Party has disclosed
Confidential License Information. Each Party shall promptly notify each other of
any unauthorized access, use or disclosure of the other Party’s Know-How and any
other Confidential License Information.

 

6.02                        Compelled Disclosure

 

Each of the Parties and its respective Subsidiaries and its and their
Representatives may disclose Confidential License Information to the extent
required by applicable Law or, subject to the third sentence in Section 6.01, as
requested by a Governmental Authority (other than in connection with Prosecution
and Maintenance activities or application or maintenance of Regulatory
Approvals); provided that in the event that the disclosure of such information
is so required by any applicable Law or Governmental Authority, the Party so
compelled will provide the other Party with prompt notice to the extent not
prohibited by applicable Law or Governmental Authority so that the other Party
or its Subsidiaries may seek an appropriate protective order or similar relief
or, if appropriate, waive compliance with the provisions of this ARTICLE VI. 
Lilly, Elanco or their respective Subsidiaries, as applicable, will, upon
request, and to the extent not prohibited from doing so by applicable Law or by
such applicable Governmental Authority, use reasonable efforts to assist the
other Party or its Subsidiary in obtaining such a protective order or relief.
For the avoidance of doubt, any permitted disclosure of any Confidential License
Information pursuant to any such requirement of applicable Law or Governmental
Authority shall not be deemed to render such Confidential License Information
non-confidential.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

 

INDEMNIFICATION; LIMITATION OF LIABILITY

 

7.01                        Indemnification

 

Elanco shall indemnify, defend and hold harmless Lilly and each of the Lilly
Subsidiaries and its and their respective directors, officers, managers,
members, agents and employees, and each of the heirs, executors, successors and
assigns of any of the foregoing (collectively, the “Lilly Indemnitees”), from
and against any and all Losses of the Lilly Indemnitees (including any such
Lilly Indemnitee’s own Losses and those resulting from Third Party Proceedings) 
relating to, arising out of or resulting from any of the following items
(without duplication and including any such Losses arising by way of setoff,
counterclaim or defense or enforcement of any Lien):

 

(a)                                 Elanco Library Products; and/or

 

(b)                                 Sublicensed IP and Technology (as the result
of Elanco’s act or omission with respect to such Sublicensed IP and Technology).

 

7.02                        Procedures for Indemnification of Third Party
Proceedings

 

For the avoidance of doubt and subject to the provisions set forth in
Section 7.01, the procedures for Elanco’s indemnification obligations under this
Agreement with respect to Third Party Proceedings shall be governed, mutatis
mutandis, by Sections 4.05 and 4.06 of the Separation Agreement.

 

7.03                        Special, Indirect and other Losses

 

Neither Party nor any of its Subsidiaries shall be liable in contract, tort,
negligence, breach of statutory duty or otherwise for any special, indirect,
incidental, punitive or consequential damages or for any economic loss or loss
of profits suffered by the other party, except for breaches of ARTICLE II or
ARTICLE VI.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.01                        Counterparts; Entire Agreement; Conflicting
Agreements

 

(a)                                 This Agreement may be executed in one (1) or
more counterparts, all of which shall be considered one (1) and the same
agreement, and shall become effective when one (1) or more counterparts have
been signed by each Party and delivered to the other Party.  Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as being, executed by an original signature.

 

(b)                                 This Agreement, the Separation Agreement,
the other Ancillary Agreements, the annexes, exhibits, the schedules and
appendices hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, and except as set forth in
Section 8.01(d), supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings

 

14

--------------------------------------------------------------------------------


 

between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

 

(c)                                  In the event of any inconsistency between
this Agreement and any other agreement entered into in connection with the
Transaction (including the Separation Agreement), the Separation Agreement shall
prevail.  In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Separation Agreement,
the Separation Agreement shall control.

 

(d)                                 The Parties and Elanco US hereby acknowledge
and agree that with the sole exception of Section 2.05 (License Grant to Lilly)
of the Technology License Agreement, which shall explicitly survive and remain
in effect, the remainder of the Technology License Agreement is wholly
superseded and cancelled and replaced with the terms of this Agreement and such
Technology License Agreement is of no further force or effect.

 

8.02                        No Construction Against Drafter

 

The Parties acknowledge that this Agreement and all the terms and conditions
contained herein have been fully reviewed and negotiated by the Parties.  Having
acknowledged the foregoing, the Parties agree that any principle of construction
or rule of Law that provides that, in the event of any inconsistency or
ambiguity, an agreement shall be construed against the drafter of the agreement
shall have no application to the terms and conditions of this Agreement.

 

8.03                        Governing Law

 

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the State of Indiana, without regard to the conflict of laws
principles thereof that would result in the application of any Law other than
the Laws of the State of Indiana.

 

8.04                        Assignment

 

This Agreement and the rights and obligations hereunder may not be assigned,
delegated or otherwise transferred by any Party without the prior written
consent of the other Party; provided that Elanco shall have the right to assign
this Agreement without such consent to an Elanco Subsidiary or in connection
with the sale of all or substantially all of Elanco’s assets.  Elanco, with
Lilly’s prior written consent, shall also have the right to assign this
Agreement in part in connection with a sale or other disposition of Elanco’s
rights in any product or line of business, provided that in case of such partial
assignment, (a) the rights under this Agreement shall extend solely to the
divested product or line of business and not any products or lines of business
of the acquiring party, (b) the assignee shall agree in writing to be bound by
the provisions of this Agreement, and (c) Elanco shall remain responsible for
the acts or omissions of the assignee as though they were those of Elanco.  Any
attempted assignment in violation of this Section 8.04 shall be null and void
and of no effect. Subject to the foregoing, and except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their permitted successors and assigns.

 

8.05                        No Third Party Beneficiaries

 

Except for Section 2.03, (a) the provisions of this Agreement are solely for the
benefit of the Parties hereto and are not intended to confer upon any Person
(including employees of the Parties hereto) except the Parties any rights or
remedies hereunder, and (b) there are no Third Party beneficiaries of this
Agreement and this Agreement shall not provide any Third Party (including
employees of the Parties

 

15

--------------------------------------------------------------------------------

 

hereto) with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

 

8.06                        Notices

 

All notices or other communications under this Agreement shall be in writing and
shall be deemed to be duly given when (a) delivered in person or (b) deposited
in the United States mail or private express mail, postage prepaid, addressed as
follows:

 

If to Lilly, to:

 

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
Attention:  General Counsel

 

If to Elanco, to:

 

Elanco Animal Health Incorporated
2500 Innovation Way
Greenfield, Indiana 46140
Attention:  General Counsel

 

Any Party may, by written notice to the other Party, change the address to which
such notices are to be given.

 

8.07                        Severability

 

If any provision of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party.  Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the rights and obligations contemplated by this Agreement be fulfilled as
originally contemplated to the greatest extent possible.

 

8.08                        Force Majeure

 

No Party shall be deemed in default of this Agreement to the extent that any
delay or failure in the performance of its obligations under this Agreement
results from any cause beyond its reasonable control and without its fault or
negligence, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, labor problems or unavailability of parts,
or, in the case of computer systems, any failure in electrical or air
conditioning equipment.  In the event of any such excused delay, the time for
performance shall be extended for a period equal to the time lost by reason of
such delay.

 

16

--------------------------------------------------------------------------------


 

8.09                        Headings

 

The table of contents and article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

8.10                        Waivers of Default

 

Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default, nor shall it prejudice the rights of the other Party.

 

8.11                        Specific Performance

 

In the event of any actual or threatened default or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are or are
to be thereby aggrieved shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in each case (a) without the requirement of posting any bond
or other indemnity and (b) in addition to any other remedy to which it or they
may be entitled, at Law or in equity.  Such remedies shall be cumulative with
and not exclusive of and shall be in addition to any other remedies which any
Party may have under this Agreement, or at Law or in equity or otherwise, and
the exercise by a Party hereto of any one remedy shall not preclude the exercise
of any other remedy.

 

8.12                        Amendments

 

No provision of this Agreement shall be deemed waived, amended, supplemented or
modified by any Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom it is sought to enforce such waiver, amendment, supplement or modification.

 

8.13                        Interpretation

 

Interpretation of this Agreement (except as specifically provided in this
Agreement, in which case such specified rules of construction shall govern with
respect to this Agreement) shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section, paragraph
and Annex are references to the Articles, Sections, paragraphs and Annexes to
this Agreement unless otherwise specified; (c) the terms “hereof”, “herein”,
“hereby”, “hereto” and derivative or similar words refer to this entire
Agreement, including the Annexes hereto; (d) references to “$” shall mean U.S.
dollars; (e) the word “including” and words of similar import shall mean
“including without limitation,” unless otherwise specified; (f) the word “or”
shall not be exclusive; (g) references to “written” or “in writing” include in
electronic form; (h) provisions shall apply, when appropriate, to successive
events and transactions; (i) a reference to any Person includes such Person’s
permitted successors and permitted assigns; (j) any reference to “days” means
calendar days unless Business Days are expressly specified; and (k) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and, if the last day
of such period is not a Business Day, the period shall end on the next
succeeding Business Day.

 

8.14                        Dispute Resolution

 

Any dispute among the Parties arising under this Agreement shall be referred, by
written notice setting out brief details of the Dispute (a “Dispute Notice”)
given by a Party to the other Party, to the senior executive officers of such
Party.  The Party receiving the Dispute Notice shall provide a response in

 

17

--------------------------------------------------------------------------------


 

writing to the Party that sent the Dispute Notice within fifteen (15) calendar
days after the date the Dispute Notice is sent, after which the Parties shall
make a good faith effort to resolve such dispute.  Any resolution of the dispute
agreed to by such senior executives shall be deemed final.

 

8.15                        Waiver of Jury Trial

 

SUBJECT TO SECTIONS 8.11, 8.14 AND 8.16 HEREIN, EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH
OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.15.

 

8.16                        Submission to Jurisdiction; Waivers

 

With respect to any Proceeding relating to or arising out of this Agreement,
subject to Section 8.14, each party to this Agreement irrevocably (a) consents
and submits to the exclusive jurisdiction of the courts of the State of Indiana
and any court of the United States located in the State of Indiana, (b) waives
any objection which such Party may have at any time to the laying of venue of
any Proceeding brought in any such court, waives any claim that such Proceeding
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceeding, that such court does not have
jurisdiction over such Party and (c) consents to the service of process at the
address set forth for notices in Section 8.06 herein; provided, however, that
such manner of service of process shall not preclude the service of process in
any other manner permitted under applicable Law.

 

8.17                        Further Action

 

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties will cooperate with each other and shall use its
(and shall cause its Subsidiaries to use their) commercially reasonable efforts,
prior to, on and after the Effective Date, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable Laws, regulations and agreements to
implement and give effect to this Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties and Elanco US have duly executed this
Agreement as of the date first written above.

 

ELANCO ANIMAL HEALTH INCORPORATED

 

By:

/s/ Michael-Bryant Hicks

 

Name: Michael-Bryant Hicks

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

ELI LILLY AND COMPANY

 

By:

/s/ David A. Ricks

 

Name: David A. Ricks

 

Title: Chairman, President and Chief Executive Officer

 

 

ELANCO US INC.

 

By:

/s/ Karen L. DeHaan-Fullerton

 

Name: Karen L. DeHaan-Fullerton

 

Title: Secretary

 

 

--------------------------------------------------------------------------------


 

Annex 1

 

Licensed IP and Technology

 

--------------------------------------------------------------------------------
